DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herder et al (US 2014/0373837) in view of Meyer et al (US 2011/0290240).
Regarding claim 24, Herder discloses an inhaler comprising: a medication reservoir comprising dry powder medication (¶4 and ¶57); an indicator (¶97); and a processor configured to control the indicator to be in a first state prior to a dose of dry powder medication being made available to a flow channel of the inhaler (device is not ready - ¶97), and control the indicator to be in a second state upon the dose of the dry powder medication being made available to the flow channel, prior to inhalation (device is ready - ¶97, which one of ordinary skill in the art would appreciate includes the dose of dry powder being made available to the flow channel), the first state being different than the second state (¶97). 
While Herder substantially discloses the invention as claimed, such as an indicator and controlling the indicator based on device state, it does not disclose a light, a processor, wherein  control of the light to be in a second state is based on the inhaler being in a particular orientation, nor wherein the light is off when in the first state and the light is on when in the second state.  
Meyer disclose a respiratory device with a MEMS gyroscope to sense orientation of the housing (¶14) and includes a light/indicator to indicate suitability of the orientation of the housing for administration of the device (¶14). The light and gyroscope are mounted to a circuit board/processor 214 (¶62). Thus Meyer suggests the use of a light to indicate the readiness of the device
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder with a light, a processor, and wherein the light is off when in the first state and the light is on when in the second state, and wherein the light is controlled to be in the second state based on the inhaler being in a particular orientation as taught by Meyer to tell a user when to start and stop inhaling to receive the full dose and also as part of Herder’s desire to indicate when the device is ready for use (a light is easier to see in low illumination than the colored window of Herder) and in an orientation suitable for delivery.  
Regarding claim 52, while Herder substantially discloses the invention as claimed, it does not explicitly disclose the particular orientation is an upright configuration.  
Meyer discloses the use of the light to indicate suitability of a particular orientation (¶14).
Fig 1 shows the suitable orientation for its device, an upright position. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder and Meyer such that the particular orientation is an upright orientation as taught by Herder and Meyer themselves, since the upright orientation is the position most suitable for delivery.
Regarding claim 53, Herder discloses a button 5 configured to be pressed to make the dose of the dry powder medication available to the flow channel of the inhaler (¶59).
While Herder substantially discloses the invention as claimed, it does not disclose the processor is configured to control the light to be in the second state in response to the button being pressed and the inhaler being in a particular orientation.
Herder discloses an indicator to be in a second state upon the dose of the dry powder medication being in a ready state for inhalation (device is ready - ¶97, which one of ordinary skill in the art would appreciate includes the dose of dry powder being made available to the flow channel, which includes subsequent to the button being pressed as per ¶59). 
Meyer disclose a respiratory device with a MEMS gyroscope to sense orientation of the housing (¶14) and includes a light/indicator to indicate suitability of the orientation of the housing for administration of the device (¶14). The light and gyroscope are mounted to a circuit board/processor 214 (¶62). Thus Meyer suggests the use of a light to indicate the readiness of the device
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the processor such that it is configured to control the light to be in the second state in response to the button being pressed and the inhaler being in a particular orientation as taught by Meyer as part of Herder’s desire to indicate when the device is ready for delivery (and in a suitable orientation as per Meyer).
Claims 26, 34-36 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herder et al (US 2014/0373837) in view of Genova et al (US 2008/0178872) and Meyer et al (US 2011/0290240).
Regarding claim 26, while Herder substantially discloses the invention as claimed, it does not disclose a pressure sensor, wherein the processor is configured to control the light to be in a third state based on an output of the pressure sensor, wherein the first state is off, the second state is on, and the third state is off. 
Genova discloses a pressure sensor 150 (¶36 – vacuum causes deformation), wherein the processor is configured to control the light to be in a third, off state based on an output of the pressure sensor (¶36-38, inhalation triggers pressure sensor 150 which causes cascade which results in third state at end of ¶38).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Genova such that it includes a pressure sensor, wherein the processor is configured to control the light to be in a third state based on an output of the pressure sensor, wherein the first state is off, the second state is on, and the third state is off as taught by Herder to alert the user when they may stop inhaling (as the full dose has been delivered). 
Regarding claim 34, Herder discloses an inhaler comprising: a mouthpiece 10; a mouthpiece cover 11/ and an indicator (¶97, to indicate when the device is ready for use).
While Herder substantially discloses the invention as claimed, it does not disclose a light; and a processor configured to control the light to be in a first state when the mouthpiece cover is in a closed position covering the mouthpiece, control the light to be in a second state when the mouthpiece cover is moved to an open position exposing the mouthpiece cover and based on the inhaler being in a particular orientation, and control the light to return to the first state upon the mouthpiece cover being returned to the closed position.  
Herder does disclose indicating when the device is ready for inhalation (¶8 and ¶97).
Genova discloses a light 104/106; and a processor 126 configured to control the light to be in a first state (off) when the mouthpiece cover is in a closed position covering the mouthpiece (¶34), control the light to be in a second state when the mouthpiece cover is moved to an open position exposing the mouthpiece cover (on, ¶34).
Genova discloses the device returns to the first state (off, when in sleep-mode as per ¶34). Ways of returning to the first state include pressing an off button (¶40). Genova already also discloses controlling the light to change from the first state to the second state upon opening the mouthpiece cover (¶34). As such it would be obvious to also modify Genova to return to the first state upon closing the mouthpiece cover as it is an obvious extension of moving from one state to the other based upon changing the cover position.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder to include a light and a processor configured to control the light to be in a first state when the mouthpiece cover is in a closed position covering the mouthpiece, control the light to be in a second state when the mouthpiece cover is moved to an open position exposing the mouthpiece cover, and control the light to return to the first state upon the mouthpiece cover being returned to the closed position as taught by Genoa to make it easier to turn the device on and off and make it easier to see when the device is ready for use in low-light situations. 
Further, Meyer disclose a respiratory device with a MEMS gyroscope to sense orientation of the housing (¶14) and includes a light/indicator to indicate suitability of the orientation of the housing for administration of the device (¶14). The light and gyroscope are mounted to a circuit board/processor 214 (¶62). Thus Meyer suggests the use of a light to indicate the readiness of the device
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder such that controlling the light to be in a second state is also based on the inhaler being in a particular orientation as taught by Meyer to indicate if the inhaler is in a suitable orientation for proper delivery.
Regarding claim 35, see combination in claim 34 above, wherein the light is off when in the first state and the light is on when in the second state (as part of combination, see ¶34 of Genova).  
Regarding claim 36, while Herder substantially discloses the invention as claimed, it does not disclose wherein movement of the mouthpiece cover from the closed position to the open position causes a dose of medication to be made available to a flow channel of the inhaler for delivery to a user.  
As discussed above, Genova discloses preparing the device for inhalation upon movement of cover 112 to an open position (¶34). In the device of Herder, preparing for dispensing includes causing a dose of medication to be made available to flow channel 19 of the inhaler for delivery to a user (¶67).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder such that movement of the mouthpiece cover from the closed position to the open position causes a dose of medication to be made available to a flow channel of the inhaler for delivery to a user as taught by Genova as part of claim 34s reasons for combining of making it easier to turn the device on and off and making it easier to see when the device is ready for use in low-light situations.
Regarding claim 46, Herder discloses an inhaler comprising: a mouthpiece cover 11; a medication reservoir 2 comprising dry powder medication (¶4 and ¶57); and an indicator (¶97, to indicate when the device is ready for use).
While Herder substantially discloses the invention as claimed, it does not disclose a light and a processor configured to: control the light to be in a first state when the mouthpiece cover is in a closed position; control the light to be in a second state upon a dose of dry powder medication being in a ready state for inhalation and based on the inhaler being in a particular orientation, wherein the dose ready state is when the mouthpiece cover is moved from the closed position to the open position; and control the light to return to the first state upon the mouthpiece cover being returned to the closed position.  
  Genova teaches an inhaler comprising a processor 126 to control a light 104/106 to be in a first state (off, before cocking, unready state - ¶24) prior to a dose being made available to a flow channel of the inhaler, and control the light to be in a second state upon the dose of medication being made available to the flow channel (¶24, ¶34, on, after cocking, ready state).  The light of Genova also assists in telling a user when to start and stop inhaling (¶34-¶38) so that the full dose is inhaled. 
Genova further discloses the device returns to the first state (off, when in sleep-mode as per ¶34). Ways of returning to the first state include pressing an off button (¶40). Genova also discloses controlling the light to change from the first state to the second state upon opening the mouthpiece cover (¶34). As such it would be obvious to also modify Genova to return to the first state upon closing the mouthpiece cover as it is an obvious extension of moving from one state to the other based upon changing the cover position.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder such that it includes a light and a processor configured to: control the light to be in a first state when the mouthpiece cover is in a closed position; control the light to be in a second state upon a dose of dry powder medication being in a ready state for inhalation, wherein the dose ready state is when the mouthpiece cover is moved from the closed position to the open position; and control the light to return to the first state upon the mouthpiece cover being returned to the closed position as taught by Genova to make it easier to turn the device on, tell a user when to start and stop inhaling to receive the full dose, and also as part of Herder’s desire to indicate when the device is ready for use (a light is easier to see in low illumination than the colored window of Herder).
Further, Meyer disclose a respiratory device with a MEMS gyroscope to sense orientation of the housing (¶14) and includes a light/indicator to indicate suitability of the orientation of the housing for administration of the device (¶14). The light and gyroscope are mounted to a circuit board/processor 214 (¶62). Thus Meyer suggests the use of a light to indicate the readiness of the device
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder such that controlling the light to be in a second state is also based on the inhaler being in a particular orientation as taught by Meyer to indicate if the inhaler is in a suitable orientation for proper delivery.
Claims 28, 29, 31-33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herder et al (US 2014/0373837) in view of Genova et al (US 2008/0178872), Meyer et al (US 2011/0290240) and Mishelevich et al (US 5,363,842).
Regarding claims 28 and 29, while Herder substantially discloses the invention as claimed, it does not disclose wherein the processor is configured to control the light to be in a third state when an output received from the pressure sensor exceeds a predetermined threshold, wherein the processor is configured to control the light to be in a fourth state based on the output of the pressure sensor, and wherein the third state is flashing, and the fourth state is on. Mishelevich discloses visually communicating additional states of the device to the patient, including the success or failure of effective inhaler actuation and aerosol inspiration (Col.4 ll 45-48 and Col.6 ll 3-13 for example). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder and Genova such that the processor is configured to control the light to be in a third state when an output received from the pressure sensor exceeds a predetermined threshold, wherein the processor is configured to control the light to be in a fourth state based on the output of the pressure sensor, and wherein the third state is flashing, and the fourth state is on, and wherein the predetermined threshold is indicative of a beginning of an inhalation from the inhaler by a user, and the fourth state is indicative of a successful inhalation from the inhaler by a user as taught by Mishelevich to communicate additional states to the user, including a proper period of time over which a user should hold his/her breath, and to differentiate those signals from one another (via blinking as opposed to a solid color) to better differentiate the different signals.
Regarding claims 31 and 32, while Herder substantially discloses the invention as claimed, it does not disclose wherein the medication reservoir is configured to make a dose of the dry powder medication available to the flow channel based on a mouthpiece cover moving from a closed position to an open position. Genova discloses the medication reservoir is configured to make a dose of the dry powder medication available to the flow channel based on a mouthpiece cover moving from a closed position to an open position (¶34) and monitoring units remaining (¶45). Mishelevich discloses the inhaler to monitor additional states (see claim 28 above, for example). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder and Genova such the medication reservoir is configured to make a dose of the dry powder medication available to the flow channel based on a mouthpiece cover moving from a closed position to an open position and that the processor is configured to control the light to be in a third state based on a number of actuations of the mouthpiece cover from the closed position to the open position as taught by Herder and Mishelevich, for example when the battery is running low due to the increased energy drawn when the mouthpiece cover is open or when the actuations indicate that additional doses of the dry powder medication are getting low or are exhausted, so that a user has more information about their device, allowing a user to feel more comfortable and therefore more confident in its use and when the battery and/or reservoir is expected to begin getting low and needs replacement or recharging.
Regarding claim 33, while Herder and Genova substantially discloses the invention as claimed, it does not disclose wherein the processor is configured to control the light to be in a third state to indicate that it is time for a user to take a dose of the dry powder medication, wherein the light is on or flashing when in the third state. 
Mishelevich discloses indicating to a user via it is time to take the medication (Col.5 ll 58-60) such as via light (Col.5 ll 4-10). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder and Genova such that the processor is configured to control the light to be in a third state to indicate that it is time for a user to take a dose of the dry powder medication, wherein the light is on or flashing when in the third state as taught by Mishelevich to assist the user in maintaining proper delivery regimen.
Regarding claim 38, while Herder substantially discloses the invention as claimed, it does not disclose wherein the processor is configured to control the light to be in a third state to indicate that it is time for a user to take a dose of medication.
  Mishelevich discloses indicating to a user via it is time to take the medication (Col.5 ll 58-60) such as via light (Col.5 ll 4-10). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Herder such that the processor is configured to control the light to be in a third state to indicate that it is time for a user to take a dose of medication as taught by Mishelevich to assist the user in maintaining proper delivery regimen.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 26, 28, 29, 31-38, 46, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,463,816. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either broader or obvious variants in view of the references used in the above rejections.
Allowable Subject Matter
Claims 44, 47 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the examiner found suggestion for modifying the closest art with a gyroscope for performing the actions of claim 44, to modify Herder in view of Meyer (see above) and then further modify it to be an accelerometer would be considered impermissible hindsight.
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the examiner found suggestion for modifying the closest art with a yoke and the processor is configured to control the light to be in the second state based on movement of the yoke which makes the dose of the dry powder medication available to the flow channel. 
Response to Arguments
Applicant’s amendment overcomes most rejections, but new reference Meyer teaches most of them (with the exception of indicated allowable subject matter). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783